DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 21 December 2020 has been received and made of record.  Claims 21, 28, 29, 31, and 38 have been amended.  

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument (Pages 11-12) stating that Chuang fails to show wherein the detecting is based on limiting the input parameters to border conditions determined by a plurality of different models provided in a model database and wherein each model of the plurality of different models provide a relationship between at least one of predefined processing tasks and a predicted allocation of the processing resources, the examiner respectfully disagrees. Chuang shows an analysis module that monitors existing tasks to store task information for tasks as task data in a database. The task data includes for each task the workload demands such as resources needed, the capacity of resources needed for a task given the amount of work or transactions per time period and other metrics related to the task. (Column 3, line 60 – Column 4, line 4; Column 7, lines 24-30; Fig. 1, 130) The task data for each task is considered a model for the task. The model includes the predicted allocation for a task such as the capacity of resources needed given a particular transactions per time period. A client may request to perform a task that is similar to an existing task, but includes increased or different .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 29, 31, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (U.S. Patent Publication 2014/0229221), hereinafter Shih, in view of Chuang et al. (U.S. Patent No. 8,949,429), hereinafter Chuang.
Regarding claim 21, Shih shows
A method for predicting an allocation of processing resources provided by a cloud computing module, (Fig. 1, 110; [0031]; i.e. provider network) the method comprising: 
detecting input parameters (i.e. client request/task execution query) containing information about at least a data set (i.e. set of input data) to be processed by the cloud computing module (Fig. 1, and a predefined processing task (i.e. task specification) to be carried out on the data set; ([0044]; [0071], lines 1-19) wherein each model (i.e. estimated time to complete a task/hardware configuration) of the plurality of different models provides a relationship between at least one of predefined processing tasks and a predicted allocation of the processing resources; ([0026], lines 1-13; [0045], lines 11-33; i.e. The model provides a relationship between the data set processing task and the predicted allocation of the processing resources because it models resources needed for similar or the same task.  Thereby being resources that would be predicted to be needed by the task.)
based on a determination that a model (i.e. estimated time to complete a task/hardware configuration) of the plurality of different models used to predict the allocation of the processing resources for the detected input parameters, is not available in the model database: (i.e. resource usage records/execution history) ([0052], lines 9-17; [0045], lines 11-48; i.e. It is determined whether there are similar tasks in the usage records for the queried task.) 
determining, based on a plurality of available processing resource configurations (i.e. task usage models) provided by the cloud computing module, that not enough meta data elements (i.e. previous executed task/hardware configuration) are available to generate the model, (i.e. estimated time to complete new similar task/hardware configuration) and in response, initiating generation of a test data set, (i.e. portion of new submitted task) ([0045], lines 11-48; [0052]; [0056]; [0073]; i.e. When it is determined that there are no similar tasks in the usage records then a portion of the submitted task is generated and executed.) wherein the plurality of available processing resource configurations (i.e. task usage models) indicates possible combinations of the processing resources and the predefined processing tasks available to the cloud computing module; ([0045], lines 11-48; i.e. The task usage models represent tasks that have been completed on the cloud, thereby being possible combinations of available processing resources and predefined processing tasks.)
processing the test data set using the processing resources and the predefined processing task in order to generate a meta data element (i.e. actual execution time for the subset of the input data) for the test data set; ([0073])
determining a time frame (i.e. actual execution time for the subset of the input data) needed to carry out the predefined processing task (i.e. queried task) on the test data set; ([0073])
generating the model (i.e. expected/estimated execution duration associated with a particular resource configuration) based on the time frame and the processing resources allocated (i.e. same type of compute instances and resources/particular resource configuration) to carry out the predefined processing task on the test data set; and ([0052], lines 13-17; [0073])
predicting the allocation of the processing resources based on the generated model; and ([0023]; [0045], lines 11-13; [0046], lines 1-4; i.e. The allocation of the processing resources/task execution plan is predicted in that it is something that will happen in the future if approved by the user.  The model provides a relationship between the data set processing task and the predicted allocation of the processing resources because it models resources needed for similar or the same task.  Thereby being resources that would be predicted to be needed by the task.)2Application Serial No.: 15/101,496 Response to Non-Final Office Action mailed on October 30, 2019 Docket No.: P41589 US1 
based on a determination that a model of the plurality of different models used to predict the allocation of the processing resources for the detected input parameters, is available in the model database: (i.e. resource usage records/execution history) ([0052]; [0045], lines 11-33; i.e. It is determined that an execution history is available for a similar task.)
selecting the model from the plurality of different models provided in the model database, (i.e. resource usage records) ([0052]; [0045], lines 11-33) 
predicting the allocation of the processing resources based on both the selected model and the detected input parameters. (i.e. specification of a task/completion time) ([0023]; [0045], lines 11-13; 
However, Shih fails to show
wherein the detecting is based on limiting the input parameters to border conditions determined by a plurality of different models provided in a model database
Chuang shows
detecting input parameters (i.e. definition of the task by the client including transactions/minute or selection of a forecast) containing information about a predefined processing task to be carried out, (Column 6, lines 36-41; Column 8, lines 24-30) wherein the detecting is based on limiting the input parameters to border conditions (i.e. transactions/minute that do not require adding capacity based on analysis of workload demands of stored task information/task data) determined by a plurality of different models (i.e. task data) provided in a model database, (Fig. 1; Column 3, line 60 – Column 4, line 4) (Column 6, lines 36-50; Column 7, lines 24-30; Column 9, lines 1-12 and lines 42-65; Column 4, lines 5-15; i.e. The client may be limited to choosing the transactions/minute that does not increase the cost or cause the task to consume more than a threshold amount of capacity of the resources.) and wherein each model of the plurality of different models provide a relationship between at least one of predefined processing tasks and a predicted allocation (i.e. workload demands) of the processing resources  (Column 7, lines 24-30)
Chuang and Shih are considered analogous art because they involve resource allocation.  Shih shows detecting input parameters defining a task to be completed and constraints. Chuang shows that the inputs may be limited base on the constraints.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shih to incorporate the teachings of Chuang wherein the detecting is based on limiting the input parameters to 

Regarding claim 22, Shih in view of Chuang shows all of the features with respect to claim 21 as outlined above.  Shih in view of Chuang further shows
The method of claim 21: wherein the predicting the allocation of the processing resources based on both the selected model and the detected input parameters comprises suggesting at least one of a processing resource configuration (i.e. task execution plan) and a time needed by processing resources of the suggested at least one processing resource configuration to carry out the predefined processing task on the data set, taking into account the detected input parameters (Shih: [0044], lines 1-21) and the plurality of available processing resource configurations (Shih: [0045], lines 11-48; i.e. resource combinations used by previous tasks adjusted for current resource usage data) provided by the cloud computing module; (Shih: [0046], lines 1-7)

Regarding claim 26, Shih in view of Chuang shows all of the features with respect to claim 22 as outlined above.  Shih in view of Chuang further shows
The method of claim 22: wherein the detected input parameters contain an additional input parameter, (i.e. instance count requirements/task timing constraints) the additional input parameter containing information about one of the plurality of available processing resource configurations (i.e. instance count requirements) and the time (i.e. task timing constraints such as deadlines) needed by the suggested at least one processing resource configuration to carry out the predefined processing task; and (Shih: [0044])
wherein the suggesting comprises suggesting another processing resource configuration and the time needed to carry out the predefined processing task taking into account the detected input parameters, (i.e. task specification/input data) the additional input parameter, (i.e. instance count requirements) and the plurality of available processing resource configurations. (Shih: [0044-0046])

Regarding claim 29, Shih in view of Chuang shows all of the features with respect to claim 22 as outlined above.  Shih in view of Chuang further shows
The method of claim 22: wherein the processing resources (i.e. resources in a lightly-used availability zone) and the predefined processing tasks (i.e. tasks that were completed in the past) are identified; (Shih: [0045], lines 11-48)
wherein the plurality of available processing resource configurations is determined based on the processing resources and the predefined processing tasks. (Shih: [0045], lines 11-48)

Regarding claim 31, Shih shows
A system (Fig. 1, 100; [0031]; i.e. resource management system) configured to predict an allocation of processing resources provided by a cloud computing module (Fig. 1, 110; [0031]; i.e. provider network) to process a data set based on a predefined processing task, the system comprising: 
a processor; (Fig. 14, 3010; [0134])
memory (Fig. 14, 3020) containing instructions executable by the processor whereby the processor is configured to:  ([0139])
detect input parameters (i.e. client request/task execution query) containing information about at least a data set (i.e. set of input data) to be processed by the cloud computing module (Fig. 1, 100; [0031]; i.e. resource management system) and a predefined processing task (i.e. task specification) to be carried out on the data set; ([0044]; [0071], lines 1-19) wherein each model (i.e. estimated time to complete a task/hardware configuration) of the plurality of different models provides a relationship between at least one of predefined processing tasks and a predicted allocation of the processing resources; ([0026], lines 1-13; [0045], lines 11-33; i.e. The model provides a relationship between the data set processing task and the predicted allocation of the processing resources because it models resources needed for similar or the same task.  Thereby being resources that would be predicted to be needed by the task.)
based on a determination that a model (i.e. estimated time to complete a task/hardware configuration) of the plurality of different models used to predict the allocation of the processing resources for the detected input parameters, is not available in the model database, the processor configured to: (i.e. resource usage records/execution history) ([0052], lines 9-17; [0045], lines 11-48; i.e. It is determined whether there are similar tasks in the usage records for the queried task.) 
determine, based on a plurality of available processing resource configurations (i.e. task usage models) provided by the cloud computing module, that not enough meta data elements (i.e. previous executed task/hardware configuration) are available to generate the model, (i.e. estimated time to complete new similar task/hardware configuration) and in response, initiate generation of a test data set, (i.e. portion of new submitted task) ([0045], lines 11-48; [0052]; [0056]; [0073]; i.e. When it is determined that there are no similar tasks in the usage records then a portion of the submitted task is generated and executed.) wherein the plurality of available processing resource configurations (i.e. task usage models) indicates possible combinations of the processing resources and the predefined processing tasks available to the cloud computing module; ([0045], lines 11-48; i.e. The task usage models represent tasks that have been completed on the cloud, thereby being possible combinations of available processing resources and predefined processing tasks.)
process the test data set using the processing resources and the predefined processing task in order to generate a meta data element (i.e. actual execution time for the subset of the input data) for the test data set; ([0073])
determine a time frame (i.e. actual execution time for the subset of the input data) needed to carry out the predefined processing task (i.e. queried task) on the test data set; ([0073])
generate the model (i.e. expected/estimated execution duration associated with a particular resource configuration) based on the time frame and the processing resources allocated (i.e. same type of compute instances and resources/particular resource configuration) to carry out the predefined processing task on the test data set; and ([0052], lines 13-17; [0073])
predict the allocation of the processing resources based on the generated model; and ([0023]; [0045], lines 11-13; [0046], lines 1-4; i.e. The allocation of the processing resources/task execution plan is predicted in that it is something that will happen in the future if approved by the user.  The model provides a relationship between the data set processing task and the predicted allocation of the processing resources because it models resources needed for similar or the same task.  Thereby being resources that would be predicted to be needed by the task.)2Application Serial No.: 15/101,496 Response to Non-Final Office Action mailed on October 30, 2019 Docket No.: P41589 US1 
based on a determination that a model of the plurality of different models used to predict the allocation of the processing resources for the detected input parameters, is available in the model database, the processor is configured to: (i.e. resource usage records/execution history) ([0052]; [0045], lines 11-33; i.e. It is determined that an execution history is available for a similar task.)
select, from the model database (i.e. resource usage records) containing the plurality of different models, the model, ([0052]; [0045], lines 11-33)
predict the allocation of the processing resources based using the selected model and based on the detected input parameters. (i.e. specification of a task/completion time) ([0023]; [0045], lines 11-13; [0046], lines 1-4; i.e. The allocation of the processing resources/task execution plan is predicted in that it is something that will happen in the future if approved by the user.)
However, Shih fails to show

Chuang shows
detecting input parameters (i.e. definition of the task by the client including transactions/minute or selection of a forecast) containing information about a predefined processing task to be carried out, (Column 6, lines 36-41; Column 8, lines 24-30) wherein the detecting is based on limiting the input parameters to border conditions (i.e. transactions/minute that do not require adding capacity based on analysis of workload demands of stored task information/task data) determined by a plurality of different models (i.e. task data) provided in a model database, (Fig. 1; Column 3, line 60 – Column 4, line 4) (Column 6, lines 36-50; Column 7, lines 24-30; Column 9, lines 1-12 and lines 42-65; Column 4, lines 5-15; Column 6, lines 36-50; i.e. The client may be limited to choosing the transactions/minute that does not increase the cost or cause the task to consume more than a threshold amount of capacity of the resources.) and wherein each model of the plurality of different models provide a relationship between at least one of predefined processing tasks and a predicted allocation (i.e. workload demands) of the processing resources  (Column 7, lines 24-30)
Chuang and Shih are considered analogous art because they involve resource allocation.  Shih shows detecting input parameters defining a task to be completed and constraints. Chuang shows that the inputs may be limited base on the constraints.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shih to incorporate the teachings of Chuang wherein the detecting is based on limiting the input parameters to border conditions determined by a plurality of different models provided in a model database. Doing so prevents failure due to the resources being overloaded. (Chuang: Column 1, lines 30-33)


The system of claim 31 wherein the instructions are such that the processor is further configured to suggest at least one of a processing resource configuration (i.e. task execution plan) and a time needed by the processing resources of the suggested at least one processing resource configuration to carry out the predefined processing task on the data set, taking into account the detected input parameters (Shih: [0044], lines 1-21) and the plurality of available processing resource configurations (Shih: [0045], lines 11-48; i.e. resource combinations used by previous tasks adjusted for current resource usage data) provided by the cloud computing module; (Shih: [0046], lines 1-7)

Regarding claim 36, Shih in view of Chuang shows all of the features with respect to claim 32 as outlined above.  Shih in view of Chuang further shows
The system according to claim 32, wherein: 
the detected input parameters contain an additional input parameter, (i.e. instance count requirements/task timing constraints) the additional input parameter containing information about one of the plurality of available processing resource configurations (i.e. instance count requirements) and the time (i.e. task timing constraints such as deadlines) needed by the suggested at least one processing resource configuration to carry out the predefined processing task; and (Shih: [0044])
the instructions are such that the processor is further configured to suggest comprises another processing resource configuration and the time needed to carry out the predefined processing task taking into account the detected input parameters, (i.e. task specification/input data) the additional input parameter, (i.e. instance count requirements) and the plurality of available processing resource configurations. (Shih: [0044-0046])


Claims 23, 24, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Chuang in view of Wasser (U.S. Patent Publication 2009/0198473).
Regarding claim 23, Shih in view of Chuang shows all of the features with respect to claim 22 as outlined above.  However, Shih in view of Chuang fails to show
The method of claim 22: 
further comprising providing a historical database containing information about historical processing events, each historical processing event comprising information about
which of the predefined processing tasks was carried out on a historical data set; 
which processing resources were allocated for processing the historical data set; and 
a time frame needed for the processing the historical data set; 
Wasser shows
further comprising providing a historical database (Wasser: Fig. 1, 110) containing information (i.e. performance statistics) about historical processing events, (i.e. individual test runs of software modules) each historical processing event comprising information about: (Wasser: [0030], lines 1-5; [0022], lines 5-8; [0037]; i.e. The database/processing events are considered historical since the database is generated before being used for the prediction.)
which of the predefined processing tasks (i.e. identifier of software module) was carried out on a historical data set; (i.e. input test message type K) (Wasser: [0031], lines 4-12; [0026], lines 6-16)
which processing resources (i.e. CPU levels/disk I/O levels/computer configuration) were allocated for processing the historical data set; and (Wasser: [0031], lines 4-12; [0026], lines 6-16)
a further time frame needed (i.e. transaction/message response times) for the processing the historical data set; (Wasser: [0022], lines 5-8)
Wasser and Shih in view of Chuang are considered analogous art because they involve predication of resources.  Shih shows that task histories may be collected for previously executed tasks 

Regarding claim 24, Shih in view of Chuang in view of Wasser shows all of the features with respect to claim 23 as outlined above.  Shih in view of Chuang in view of Wasser further shows
The method of claim 23, further comprising
storing the allocated processing resources (i.e. performance levels such as CPU and disk I/O  levels associated with test environment computer) and the further time frame needed to carry out the one of the predefined processing tasks (i.e. transaction or message response times) as a meta data element (i.e. information about a particular test case) in the historical database. (Wasser: [0022], lines 5-8)

Regarding claim 33, Shih in view of Chuang shows all of the features with respect to claim 32 as outlined above.  However, Shih in view of Chuang fails to show
The system of claim 32: 
further comprising providing a historical database about historical processing events, each historical processing event comprising information about: 
which of the predefined processing tasks was carried out on a historical data set; 

wherein the information about each historical processing event is stored in a corresponding meta data element. 
Wasser shows
further comprising providing a historical database (Wasser: Fig. 1, 110) containing information (i.e. performance statistics) about historical processing events, (i.e. individual test runs of software modules) each historical processing event comprising information about: (Wasser: [0030], lines 1-5; [0022], lines 5-8; [0037]; i.e. The database/processing events are considered historical since the database is generated before being used for the prediction.)
which of the predefined processing tasks (i.e. identifier of software module) was carried out on a historical data set; (i.e. input test message type K) (Wasser: [0031], lines 4-12; [0026], lines 6-16)
which processing resources (i.e. CPU levels/disk I/O levels/computer configuration) were allocated for processing the historical data set; and (Wasser: [0031], lines 4-12; [0026], lines 6-16)
a time frame needed (i.e. transaction/message response times) for the processing the historical data set; (Wasser: [0022], lines 5-8)
wherein the information about each historical processing event is stored in a corresponding meta data element. (i.e. all information about a particular test case stored as an entry in a database that may be obtained) (Wasser: [0031]; [0037], lines 5-13)
Wasser and Shih in view of Chuang are considered analogous art because they involve predication of resources.  Shih shows that task histories may be collected for previously executed tasks on the provider network.  ([0095]) Wasser shows that the configuration information for the test cases may also be stored and used to generate the models.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shih in 

Regarding claim 34, Shih in view of Chuang in view of Wasser shows all of the features with respect to claim 33 as outlined above.  Shih in view of Chuang in view of Wasser further shows
The system of claim 33 wherein the instructions are such that the processor is further configured to: 
store the allocated processing resources (i.e. performance levels such as CPU and disk I/O  levels associated with test environment computer) and the further time needed to carry out the one of the predefined processing tasks (i.e. transaction or message response times) as a meta data element (i.e. information about a particular test case) in the historical database. (Wasser: [0022], lines 5-8)

Claims 27, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Chuang in view of Verma et al. (Verma, Abhishek, et al., “Resource Provisioning Framework for MapReduce Jobs with Performance Goals”, 2011), hereinafter Verma.
Regarding claim 27, Shih in view of Chuang shows all of the features with respect to claim 21 as outlined above.  Shih in view of Chuang further shows
The method of claim 21, further comprising:
generating the plurality of different models provided in the model database; (Shih: [0100])
However, Shih in view of Chuang fails to show

Verma shows
generating a classification function (i.e. resource allocation algorithm specific to a particular job profile) for a given model (i.e. plausible resource provisioning option) of the plurality of different models, wherein the classification function describes a relationship between the predefined processing task (i.e. job) corresponding to the given model and the predicted allocation of the processing resources, based on both the selected model (i.e. job past execution/resource allocation or provisioning of past execution) and the detected input parameters, (i.e. job profile/input dataset size of past execution) corresponding to the given model based on information about how much processing resources were allocated for carrying out different processing tasks (i.e. same job using smaller data set) on historical data sets. (Abstract; Page 166, Paragraph 3, line 1 – Paragraph 4, line 5; Page 177, Algorithm 1; i.e. The resource allocation algorithm is generated or customized base on the profile of the previously run job with the smaller data set.  The algorithm describes a relationship between the profile of the job and the plausible resource allocations or predicted allocation of the processing resources.)
Verma and Shih in view of Chuang are considered analogous art because both involve allocation of resources.  Shih shows using machine learning techniques to determine estimated durations of a new tasks. ([0072]) Verma shows that models may also be generated using a generated algorithm based on previous runs of the task with different data sets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shih in 

Regarding claim 37, Shih in view of Chuang shows all of the features with respect to claim 31 as outlined above.  Shih in view of Chuang further shows
The system of claim 31 wherein: 
the instructions are such that the processor is further configured to generate the plurality of different models provided in the model database; (Shih: [0100])
However, Shih in view of Chuang fails to show
to generate a given model of the plurality of different models, the instructions are such that the processor is further configured to generate a classification function describing a relationship between the predefined processing task corresponding to the given model and the predicted allocation of the processing resources, based on both the selected model and the detected input parameters, corresponding to the given model based on information about how much processing resources were allocated for carrying out different processing tasks on historical data sets.
Verma shows
to generate a given model (i.e. plausible resource provisioning option) of the plurality of different models, the instructions are such that the processor is further configured to generate a classification function (i.e. resource allocation algorithm specific to a particular job profile) describing a relationship between the predefined processing task (i.e. job) corresponding to the given model and the predicted allocation of the processing resources, based on both the selected model (i.e. job past execution/resource allocation or provisioning of past execution) and the detected input parameters, (i.e. job profile/input dataset size of past execution) corresponding to the given model based on information about how much processing resources were allocated for carrying out different processing tasks (i.e. same job using smaller data set) on historical data sets. (Abstract; Page 166, Paragraph 3, line 1 – Paragraph 4, line 5; Page 177, Algorithm 1; i.e. The resource allocation algorithm is generated or customized base on the profile of the previously run job with the smaller data set.  The algorithm describes a relationship between the profile of the job and the plausible resource allocations or predicted allocation of the processing resources.)
Verma and Shih in view of Chuang are considered analogous art because both involve allocation of resources.  Wasser shows that models may be generated using test cases.  The test cases should cover every message type that the task would receive. ([0027]; [0028])  Verma shows that models may also be generated using a generated algorithm based on previous runs of the task with different data sets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shih in view of Chuang to incorporate the teachings of Verma wherein to generate a given model of the plurality of different models, the instructions are such that the processor is further configured to generate a classification function describing a relationship between the predefined processing task corresponding to the given model and the predicted allocation of the processing resources, based on both the selected model and the detected input parameters, corresponding to the given model based on information about how much processing resources were allocated for carrying out different processing tasks on historical data sets.   Doing so provides a fast and efficient method in which to generate the models. (Verma: Abstract, lines 12-17)


The system of claim 37, wherein the instructions are such that the processor is further configured to: 
identify the processing resources (i.e. resources in a lightly-used availability zone) and the predefined processing tasks; (i.e. tasks that were completed in the past) and (Shih: [0045], lines 11-48)
determine the available processing resource configurations based on the processing resources and the predefined processing tasks. (Shih: [0045], lines 11-48)

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Chuang in view of Verma as applied above, and further in view of Wuttke et al. (U.S. Patent Publication 2014/0040913), hereinafter Wuttke.
Regarding claim 28, Shih in view of Chuang in view of Verma shows all of the features with respect to claim 27 as outlined above.  However, Shih in view of Chuang in view of Verma fails to show
The method of claim 27, further comprising
checking in intervals whether the plurality of different models provided in the model database is enough for the plurality of available processing resource configurations and/or have to be updated.
Wuttke shows
checking in intervals whether the plurality of different models (i.e. job data object instances) provided in the model database ([0033], lines 6-11) is enough for the plurality of available processing resource configurations and/or have to be updated. ([0021-0022]; i.e. If a new job is planned for the planning scope a new job data object instance would need to be created. Existing job data object instances may need to be updated for the planning scope.)
  Doing so improves quality by identifying possible conflicts.

Regarding claim 38, Shih in view of Chuang in view of Verma shows all of the features with respect to claim 37 as outlined above.  However, Shih in view of Chuang in view of Verma fails to show
The system of claim 37, wherein the instructions are such that the processor is further configured to
check in intervals whether the plurality of different models provided in the model database are enough for the available processing resource configurations and/or have to be updated.
Wuttke shows
check in intervals whether the plurality of different models (i.e. job data object instances) provided in the model database ([0033], lines 6-11) are enough for the plurality of available processing resource configurations and/or have to be updated. ([0021-0022]; i.e. If a new job is planned for the planning scope a new job data object instance would need to be created. Existing job data object instances may need to be updated for the planning scope.)
Wuttke and Shih in view of Chuang in view of Verma are considered analogous art because both involve allocation of resources.  Shih in view of Chuang in view of Verma shows using resource models to   Doing so improves quality by identifying possible conflicts.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Chuang in view of Blanding et al. (U.S. Patent No. 9,195,508), hereinafter Blanding.
Regarding claim 30, Shih in view of Chuang shows all of the features with respect to claim 21 as outlined above.  However, Shih in view of Chuang fails to show
The method of claim 21, further comprising: comparing the predicted allocation of the processing resources, based on both the selected model and the detected input parameters, to an actual allocation of the processing resources when the predefined processing task is carried out on the data set; and
initiating, in response to determining that the predicted allocation of the processing resources based on both the selected model and the detected input parameters differs from the actual allocation of the processing resources by more than a predefined threshold, an amendment of the model used for the prediction. 
Blanding shows
comparing the predicted allocation of the processing resources, based on both the selected model (i.e. resource allocation of partition NP1) and the detected input parameters, (i.e. WL1 including application program) to an actual allocation of the processing resources when the predefined processing task (i.e. workload) is carried out on the data set; (Column 1, lines 1-6; Column 2, lines 38-46; i.e. The collected actual data for each resource is a percentage of an amount allocated for that resource during the allocation period, thereby being a comparison.) 
initiating, in response to determining that the predicted allocation of the processing resources based on both the selected model and the detected input parameters differs from the actual allocation of the processing resources by more than a predefined threshold, (Column 3, lines 32-38; i.e. penalties are assigned if a percentage is above the target or predicted/expected allocation of a resource) an amendment of the model used for the prediction. (Column 2, lines 51-62; Column 3, lines 4-15 and 23-29; Column 5, lines 14-27; i.e. changing the algorithm/model used to generate the predicted allocation by changing the prediction engine)
Blanding and Shih in view of Chuang are considered analogous art because both involve predicting allocation of resources.  Shih shows predicting an allocation of task using models.  Blanding shows that such a model may include various prediction engines that may be altered when the allocation prediction is not accurate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shih in view of Chuang to incorporate the teachings of Blanding wherein comparing the predicted allocation of the processing resources, based on both the selected model and the detected input parameters, to an actual allocation of the processing resources when the predefined processing task is carried out on the data set and initiating, in response to determining that the predicted allocation of the processing resources based on both the selected model and the detected input parameters differs from the actual allocation of the processing resources by more than a predefined threshold, an amendment of the model used for the prediction.  Doing so provides for more accurate models. 


The system of claim 31 wherein the instructions are such that the processor is further configured to: 
 compare the predicted allocation of the processing resources, based on both the selected model (i.e. resource allocation of partition NP1) and the detected input parameters, (i.e. WL1 including application program) to an actual allocation of the processing resources when the predefined processing task (i.e. workload) is carried out on the data set; (Column 1, lines 1-6; Column 2, lines 38-46; i.e. The collected actual data for each resource is a percentage of an amount allocated for that resource during the allocation period, thereby being a comparison.) 
responsive to determining that the predicted allocation of the processing resources based on both the selected model and the detected input parameters differs from the actual allocation of the processing resources by more than a predefined threshold, (Column 3, lines 32-38; i.e. penalties are assigned if a percentage is above the target or predicted/expected allocation of a resource) an amendment of the model used for the prediction. (Column 2, lines 51-62; Column 3, lines 4-15 and 23-29; Column 5, lines 14-27; i.e. changing the algorithm/model used to generate the predicted allocation by changing the prediction engine)
Blanding and Shih in view of Chuang are considered analogous art because both involve predicting allocation of resources.  Shih shows predicting an allocation of task using models.  Blanding shows that such a model may include various prediction engines that may be altered when the allocation prediction is not accurate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shih in view of Chuang to incorporate the teachings of Blanding wherein comparing the predicted allocation of the processing resources, based on both the selected model and the detected input parameters, to an actual allocation .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451